

EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of September 30, 2016 (the “Effective Date”), between SERGEY YURASOV, M.D.,
PH.D. (“Executive”) and IMMUNE DESIGN CORP. (“Company”), a Delaware corporation.
Certain capitalized terms used in this Agreement are defined in Article 6.
RECITALS
A.The Company is an immunotherapy company.
B.The Company desires to employ Executive, or to continue Executive’s
employment, in the position set forth below, and Executive wishes to be
employed, or continue to be employed, by the Company in such position, upon the
terms and conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
Company and Executive agree as follows:
ARTICLE 1
TERMS OF EMPLOYMENT
1.1.    Appointment. Executive shall serve as Senior Vice President of Clinical
Development and Chief Medical Officer, reporting to the Chief Executive Officer.
During Executive’s employment with the Company, Executive shall (i) devote
substantially all of Executive’s business efforts to the Company and (ii)
faithfully and to the best of Executive’s abilities and experience, and in
accordance with the standards and ethics of the business in which the Company is
engaged, perform all duties that may be required of Executive by this Agreement,
the Company’s policies and procedures, and such other duties and
responsibilities as may be assigned to Executive from time to time, as well as
the directives of the Board. During Executive’s employment with the Company,
Executive shall not engage in any activity that conflicts with or is detrimental
to the Company’s best interests, as determined by the Board or Chief Executive
Officer.
1.2.    Employment Term. Executive shall commence employment on October 1, 2016.
Executive will be employed by the Company on an “at-will” basis. This means that
either the Company or Executive may terminate Executive’s employment at any
time, for any reason, with or without Cause, and with or without advance notice
(provided that Resignation for Good Reason (as defined below) requires certain
advanced notice by Executive of Executive’s termination of employment). It also
means that Executive’s job title, duties, responsibilities, reporting level,
compensation and benefits, as well as the Company’s personnel policies and
procedures, may be changed with or without notice at any time in the Company’s
sole discretion. This at-will employment relationship shall not be modified by
any conflicting actions or representations of any Company employee or other
party before or during the term of Executive’s employment.
1.3.    Compensation.
a)Annual Base Salary.  Executive’s annual base salary shall be $400,000 per year
(“Annual Base Salary”). Executive’s Annual Base Salary shall be payable in equal
installments, less applicable deductions and withholdings, in accordance with
the Company’s standard payroll practices. Executive’s Annual Base Salary shall
be subject to review by the Company’s Compensation Committee and may be
increased or decreased, from time to time.


1



--------------------------------------------------------------------------------




b)Performance Bonus. In addition to Annual Base Salary, Executive shall be
eligible to earn an annual performance bonus of up to 35% of Executive’s Annual
Base Salary, which bonus shall be earned upon Executive’s attainment of
objectives to be determined by the Board (or the compensation committee thereof)
and continued employment with the Company as described below (the “Target
Performance Bonus”). The amount of and Executive’s eligibility for the Target
Performance Bonus shall be determined in the sole discretion of the Board (or
the compensation committee thereof). If earned, any Target Performance Bonus
shall be paid to Executive, less authorized deductions and applicable
withholdings, on or before March 15th following the calendar year during which
such bonus was earned. Except as provided in Section 2.2, Executive shall be
eligible to earn the Target Performance Bonus only if Executive is actively
employed with the Company on both the determination and payment dates for the
Target Performance Bonus.
c)New Hire Bonus. Executive shall receive a hiring bonus in the amount of
$100,000. The hiring bonus will be paid to you in advance, within 30 days from
the start of your employment. You will fully earn the hiring bonus by remaining
actively employed by the Company for a period of one (1) year. You agree and
understand that that if you choose to terminate your employment at any time
before the first anniversary of your start date, or if your employment is
terminated for “Cause,” as defined in this document, within the first year of
your employment, you will be required to repay to the Company one hundred
percent (100%) of the hiring bonus advanced to you.
d)Option Grant.  Subject to the approval of the Board, you will be awarded an
option to purchase (140,000) shares of the Company’s Common Stock (“Option
Grant”). The purchase price per share for the Option Grant will be the per share
fair market value of the Company’s Common Stock as determined by the Board, or
authorized delegate, which shall be the closing price on the date the Option
Grant is granted. The Option Grant shall be subject to the terms and conditions
of the Equity Plan, and the applicable grant notice and option agreement. The
Option Grant will vest (i) with respect to twenty-five percent (25%) of the
shares, on the one-year anniversary of the grant, and (ii) with respect to the
balance of the shares, in equal monthly installments over the next thirty-six
(36) months subject to your continued employment or service with the Company. In
addition to the Option Grant, you will be eligible to receive additional stock
options to be granted from time to time at the sole discretion of the Board and
subject to the terms and conditions approved by the Board of the Equity Plan or
any successor plan, including the applicable grant notice and option agreement.
e)Benefits. Executive will be entitled to participate in all of the employee
benefits and benefit plans that the Company generally makes available to its
full-time employees and executives and for which Executive is eligible in
accordance with the Companies policies as in effect from time to time. These
benefits are subject to the terms, conditions, and eligibility requirements that
govern or apply to them.
1.4.    Reimbursement of Expenses. Subject to Section 4.10(c), the Company shall
reimburse Executive for Executive’s necessary and reasonable business expenses
incurred in connection with Executive’s duties in accordance with the Company’s
generally applicable policies.
ARTICLE 2
CHANGE IN CONTROL SEVERANCE BENEFITS
1.
Severance Benefits. Upon a Change in Control Termination, and subject to the
limitations and conditions set forth in this Agreement, Executive shall be
eligible to receive the benefits set forth in this Article 2.

2.1.    Salary and Pro-Rata Bonus Payment. In consideration of Executive’s
timely execution and non-revocation of a full release of all claims, in a form
provided by the Company and in accordance


2



--------------------------------------------------------------------------------




with Article 4, the Company shall pay Executive a severance payment equal to (i)
the sum of Executive’s Monthly Base Salary and Pro-Rata Bonus multiplied by (ii)
the number of months in the Change in Control Severance Period, less applicable
withholdings. The severance payment shall be payable (except as set forth in
Article 4) in a lump sum on the first regularly-scheduled payroll date occurring
on or after the 60th day following the Termination Date.
2.2.    Health Continuation Coverage.
a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental or vision plan
sponsored by the Company, the Company shall pay the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental or
vision plan coverage as in effect immediately prior to the date of the Change in
Control Termination) for such continued health, dental or vision plan coverage
following the date of the Change in Control Termination for up to the number of
months equal to the Change in Control Benefits Period (but in no event after
such time as Executive is eligible for coverage under a health, dental or vision
insurance plan of a subsequent employer or as Executive and Executive’s
dependents are no longer eligible for COBRA coverage); provided that if
continued payment by the Company of the applicable premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended, or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing such continued payment, the Company will instead pay
Executive on the first day of each month a fully taxable cash payment equal to
the applicable premiums for that month, subject to applicable tax withholdings,
for the remainder of the Change in Control Benefits Period. Such coverage shall
be counted as coverage pursuant to COBRA. The Company shall have no obligation
in respect of any premium payments (or any other payments in respect of health,
dental or vision coverage from the Company) following the effective date of the
Executive’s coverage by a health, dental or vision insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer. If Executive and Executive’s dependents continue
coverage pursuant to COBRA following the conclusion of the Change in Control
Benefits Period, Executive will be responsible for the entire payment of such
premiums required under COBRA for the duration of the COBRA period.
b)For purposes of this Section 2.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.
2.3.    Stock Awards. Upon a Change in Control Termination, (i) the vesting and
exercisability of all outstanding options to purchase the Company’s common stock
(or stock appreciation rights or other rights with respect to the stock of the
Company issued pursuant to any equity incentive plan of the Company)
(“Preexisting Option”) that are held by Executive on the Termination Date shall
be accelerated in full, and (ii) any reacquisition or repurchase rights held by
the Company with respect to common stock issued or issuable (or with respect to
other rights with respect to the stock of the Company issued or issuable)
pursuant to any other stock award granted to Executive pursuant to any equity
incentive plan of the Company (“Restricted Shares”) shall lapse.


3



--------------------------------------------------------------------------------




ARTICLE 4
COVERED TERMINATION SEVERANCE BENEFITS
2.
Severance Benefits. Upon a Covered Termination, and subject to the limitations
and conditions set forth in this Agreement, Executive shall be eligible to
receive the benefits set forth in this Article 3.

3.1.    Salary Payment. In consideration of Executive’s timely execution and
non-revocation of a full release of all claims, in a form provided by the
Company and in accordance with Article 4, the Company shall pay Executive a
severance payment equal to (i) Executive’s Monthly Base Salary multiplied by
(ii) the number of months in the Covered Termination Severance Period, less
applicable withholdings. The severance payment shall be payable (except as set
forth in Article 4) in a lump sum on the first regularly-scheduled payroll date
occurring on or after the 60th day following the Termination Date.
3.2.    Health Continuation Coverage.
a)Provided that Executive is eligible and has made the necessary elections for
continuation coverage pursuant to COBRA under a health, dental or vision plan
sponsored by the Company, the Company shall pay for the applicable premiums
(inclusive of premiums for Executive’s dependents for such health, dental or
vision plan coverage as in effect immediately prior to the date of the Covered
Termination) for such continued health, dental or vision plan coverage following
the date of the Covered Termination for up to the number of months equal to the
Covered Termination Benefits Period (but in no event after such time as
Executive is eligible for coverage under a health, dental or vision insurance
plan of a subsequent employer or as Executive and Executive’s dependents are no
longer eligible for COBRA coverage); provided that if continued payment by the
Company of the applicable premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended, or any statute or regulation of similar effect (including,
without limitation, the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing such continued payment, the Company will instead pay Executive on
the first day of each month a fully taxable cash payment equal to the applicable
premiums for that month, subject to applicable tax withholdings, for the
remainder of the Covered Termination Benefits Period. Such coverage shall be
counted as coverage pursuant to COBRA. The Company shall have no obligation in
respect of any premium payments (or any other payments in respect of health,
dental or vision coverage from the Company) following the effective date of the
Executive’s coverage by a health, dental or vision insurance plan of a
subsequent employer. Executive shall be required to notify the Company
immediately if Executive becomes covered by a health, dental or vision insurance
plan of a subsequent employer. If Executive and Executive’s dependents continue
coverage pursuant to COBRA following the conclusion of the Covered Termination
Benefits Period, Executive will be responsible for the entire payment of such
premiums required under COBRA for the duration of the COBRA period.
b)For purposes of this Section 3.3, (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, and (ii) any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by Executive under a Code Section 125 health care reimbursement plan,
which amounts, if any, are the sole responsibility of Executive.
3.3.    Stock Awards. Upon a Covered Termination, (i) the vesting and
exercisability of any Preexisting Option held by Executive as of the Termination
Date shall be accelerated as to the number of shares of common stock issuable
upon exercise of such Preexisting Option (“Option Shares”) as equals the number
of Option Shares as would otherwise vest during the nine (9) month period
following the Termination Date in accordance with the Preexisting Option’s
vesting schedule were the Executive to remain an employee of the Company during
such nine (9) month period (disregarding any other basis for acceleration of
vesting


4



--------------------------------------------------------------------------------




of Option Shares during such nine (9) month period), and (ii) any reacquisition
or repurchase rights held by the Company with respect to Restricted Shares held
by the Executive as of the Termination Date shall lapse as to the number of
Restricted Shares as equals the number of Restricted Shares as to which such
reacquisition or repurchase rights would otherwise lapse during the nine (9)
month period following the Termination Date in accordance with Restricted
Shares’ vesting schedule were the Executive to remain an employee of the Company
during such nine (9) month period (disregarding any other basis for acceleration
of the lapsing of such reacquisition or repurchase rights on Restricted Shares
during such nine (9) month period).


ARTICLE 4
LIMITATIONS AND CONDITIONS ON BENEFITS
3.
Rights Conditioned on Compliance. Executive’s rights to receive all severance
benefits described in Article 2 and Article 3 shall be conditioned upon and
subject to Executive’s compliance with the limitations and conditions on
benefits as described in this Article 4.

4.1.    Continuation of Service Until Date of Termination. Executive shall
continue to provide service to the Company in good faith until the Termination
Date, unless such performance is otherwise excused in writing by the Company.
4.2.    Release Prior to Payment of Benefits. Upon the occurrence of a Change in
Control Termination or a Covered Termination, as applicable, and prior to the
provision or payment of any benefits under this Agreement on account of such
Change in Control Termination or Covered Termination, as applicable, Executive
must execute a general waiver and release in substantially the form attached
hereto and incorporated herein as Exhibit A, Exhibit B, or Exhibit C, as
appropriate (each a “Release”), and such Release must become effective in
accordance with its terms, but in no event later than sixty (60) days following
the Termination Date. No amount shall be paid prior to such date. The Company
may modify the Release in its discretion to comply with changes in applicable
law at any time prior to Executive’s execution of such Release. Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Confidentiality Agreement and any similar obligations under applicable law.
It is understood that, as specified in the applicable Release, Executive has a
certain number of calendar days to consider whether to execute such Release. If
Executive does not execute and deliver such Release within the applicable
period, no benefits shall be provided or payable under, and Executive shall have
no further rights, title or interests in or to any severance benefits or
payments pursuant to this Agreement. It is further understood that if Executive
is age 40 or older at the time of a Change in Control Termination or a Covered
Termination, as applicable, Executive may revoke the applicable Release within
seven (7) calendar days after its execution by Executive. If Executive revokes
such Release within such subsequent seven (7) day period, no benefits shall be
provided or payable under this Agreement pursuant to such Change in Control
Termination or Covered Termination, as applicable.
4.3.    Return of Company Property. Not later than the Termination Date,
Executive shall return to the Company all documents (and all copies thereof) and
other property belonging to the Company that Executive has in his or her
possession or control. The documents and property to be returned include, but
are not limited to, all files, correspondence, email, memoranda, notes,
notebooks, records, plans, forecasts, reports, studies, analyses, compilations
of data, proposals, agreements, financial information, research and development
information, marketing information, operational and personnel information,
databases, computer-recorded information, tangible property and equipment
(including, but not limited to, computers, facsimile machines, mobile telephones
and servers), credit cards, entry cards, identification badges and keys, and any
materials of any kind which contain or embody any proprietary or confidential
information of the


5



--------------------------------------------------------------------------------




Company (and all reproductions thereof in whole or in part). Executive agrees to
make a diligent search to locate any such documents, property and information.
If Executive has used any personally owned computer, server or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, then within ten (10) business days
after the Termination Date, Executive shall provide the Company with a
computer-useable copy of all such information and then permanently delete and
expunge such confidential or proprietary information from those systems.
Executive agrees to provide the Company access to Executive’s system as
requested to verify that the necessary copying and/or deletion is done.
4.4.    Cooperation and Continued Compliance with Restrictive Covenants.
a)From and after the Termination Date, Executive shall cooperate fully with the
Company in connection with its actual or contemplated defense, prosecution or
investigation of any existing or future litigation, arbitrations, mediations,
claims, demands, audits, government or regulatory inquiries, or other matters
arising from events, acts or failures to act that occurred during the time
period in which Executive was employed by the Company (including any period of
employment with an entity acquired by the Company). Such cooperation includes,
without limitation, being available upon reasonable notice, without subpoena, to
provide accurate and complete advice, assistance and information to the Company,
including offering and explaining evidence, providing truthful and accurate
sworn statements, and participating in discovery and trial preparation and
testimony. Executive also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by
Executive in connection with any such legal proceedings, unless Executive is
expressly prohibited by law from so doing. The Company will reimburse Executive
for reasonable out-of-pocket expenses incurred in connection with any such
cooperation (excluding foregone wages, salary or other compensation) within
thirty (30) days of Executive’s timely presentation of appropriate documentation
thereof, in accordance with the Company’s standard reimbursement policies and
procedures, and will make reasonable efforts to accommodate Executive’s
scheduling needs.
b)From and after the Termination Date, Executive shall continue to abide by all
of the terms and provisions of the Confidentiality Agreement (and any other
comparable agreement signed by Executive), in accordance with its terms.
c)Executive agrees that the choice of law and choice of forum provisions in the
Confidentiality Agreement shall be amended to conform to the choice of law and
choice of forum provisions in Section 7.10 of this Agreement. No other terms of
the Confidentiality Agreement are amended by this Agreement, and the
Confidentiality Agreement remains in full force and effect.
d)Executive acknowledges and agrees that Executive’s obligations under this
Section 4.5 are an essential part of the consideration Executive is providing
hereunder in exchange for which and in reliance upon which the Company has
agreed to provide the payments and benefits under this Agreement. Executive
further acknowledges and agrees that Executive’s violation of this Section 4.5
inevitably would involve use or disclosure of the Company’s proprietary and
confidential information. Accordingly, Executive agrees that Executive will
forfeit, effective as of the date of any breach, any right, entitlement, claim
or interest in or to any unpaid portion of the severance payments or benefits
provided in Article 2 or Article 3. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 4.5 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.
4.5.    Parachute Payments.


6



--------------------------------------------------------------------------------




a)Parachute Payment Limitation.  If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this paragraph, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to be
determined, before any amounts of the Payment are paid to Executive, which of
the following two alternative forms of payment shall be paid to Executive:
(A) payment in full of the entire amount of the Payment (a “Full Payment”), or
(B) payment of only a part of the Payment so that Executive receives the largest
payment possible without the imposition of the Excise Tax (a “Reduced Payment”).
A Full Payment shall be made in the event that the amount received by the
Executive on a net after-tax basis is greater than what would be received by the
Executive on a net after-tax basis if the Reduced Payment were made, otherwise a
Reduced Payment shall be made. If a Reduced Payment is made, (i) the Payment
shall be paid only to the extent permitted under the Reduced Payment
alternative, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: (A) reduction of cash payments;
(B) cancellation of accelerated vesting of equity awards other than stock
options; (C) cancellation of accelerated vesting of stock options; and
(D) reduction of other benefits paid to Executive. In the event that
acceleration of compensation from Executive’s equity awards is to be reduced,
such acceleration of vesting shall be canceled in the reverse order of the date
of grant.
b)The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this
Section 4.6. If the independent registered public accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.
c)The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen
(15) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive) or such other
time as requested by the Company or Executive. If the independent registered
public accounting firm determines that no Excise Tax is payable with respect to
a Payment, either before or after the application of the Reduced Amount, it
shall furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.
4.6.    Certain Reductions and Offsets. To the extent that any federal, state or
local laws, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other so-called “plant closing” laws, require the
Company to give advance notice or make a payment of any kind to Executive
because of Executive’s involuntary termination due to a layoff, reduction in
force, plant or facility closing, sale of business, change in control or any
other similar event or reason, the benefits payable under this Agreement shall
be correspondingly reduced. The benefits provided under this Agreement are
intended to satisfy any and all statutory obligations that may arise out of
Executive’s involuntary termination of employment for the foregoing reasons, and
the parties shall construe and enforce the terms of this Agreement accordingly.
4.7.    Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate damages or the amount of any payment provided
under this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for under this Agreement be reduced


7



--------------------------------------------------------------------------------




by any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of a
Change in Control Termination or Covered Termination (except as expressly
provided in Sections 2.3 and 3.3 above).
4.8.    Indebtedness of Executive. If Executive is indebted to the Company on
the effective date of a Change in Control Termination or Covered Termination,
the Company reserves the right to offset any severance payments and benefits
under this Agreement by the amount of such indebtedness.
4.9.    Application of Section 409A.
a)Separation from Service. Notwithstanding any provision to the contrary in this
Agreement, no amount deemed deferred compensation subject to Section 409A of the
Code shall be payable pursuant to Article 2 or Article 3 unless Executive’s
termination of employment constitutes a “separation from service” with the
Company within the meaning of Section 409A of the Code and the Department of
Treasury Regulations and other guidance promulgated thereunder and, except as
provided under Section 4.10(b) hereof, any such amount shall not be paid, or in
the case of installments, commence payment, until the first regularly-scheduled
payroll date occurring on or after the 60th day following Executive’s separation
from service. Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s separation
from service but for the preceding sentence shall be paid to Executive on the
first regularly-scheduled payroll date occurring on or after the 60th day after
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.
b)Specified Executive. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of the benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” with the Company (as such term is defined
in the Treasury Regulations issued under Section 409A of the Code) or (ii) the
date of Executive’s death. Upon the first business day following the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 4.10(b) shall be paid in a lump sum to Executive, and
any remaining payments due under this Agreement shall be paid as otherwise
provided herein.
c)Expense Reimbursements. To the extent that any reimbursement payable pursuant
to this Agreement is subject to the provisions of Section 409A of the Code, any
such reimbursement payable to Executive pursuant to this Agreement shall be paid
to Executive no later than December 31 of the year following the year in which
the expense was incurred; the amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year; and
Executive’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
d)Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
4.10.    Tax Withholding. All payments under this Agreement shall be subject to
applicable withholding for federal, state and local income and employment taxes.


8



--------------------------------------------------------------------------------




4.11.    No Duplication of Severance Benefits. The severance and other benefits
provided in Article 2 and Article 3 are mutually exclusive of each other, and in
no event shall Executive receive any severance or other benefits pursuant to
both Article 2 and Article 3.
ARTICLE 5
TERMINATION WITH CAUSE OR BY VOLUNTARY RESIGNATION;
OTHER RIGHTS AND BENEFITS
4.
Termination for Cause by the Company. If the Company shall terminate the
Executive’s employment with the Company for Cause, then upon such termination,
the Company shall have no further obligation to Executive hereunder except for
the payment or provision, as applicable, of (i) the portion of the Annual Base
Salary for the period prior to the effective date of termination earned but
unpaid (if any), (ii) all unreimbursed expenses (if any), subject to Sections
1.4 and 4.10(c), and (iii) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company (other than any severance plan or policy) as to which
the Executive held rights to such payments, entitlements or benefits, whether as
a participant, beneficiary or otherwise on the date of termination (“Other
Benefits”). For the avoidance of doubt, Executive shall have no right to receive
(and Other Benefits shall not include) any amounts under any Company severance
plan or policy or pursuant to Article 2 or Article 3 upon Executive’s
termination for Cause.

5.1.     Termination by Voluntary Resignation by the Executive (other than
Resignation for Good Reason). Upon any voluntary resignation by Executive that
is not a Resignation for Good Reason, the Company shall have no further
obligation to the Executive hereunder except for the payment of (i) the portion
of the Annual Base Salary for the period prior to the effective date of
termination earned but unpaid (if any), (ii) all unreimbursed expenses (if any),
subject to Section 1.4 and Section 4.10(c), and (iii) the payment or provision
of any Other Benefits. For the avoidance of doubt, Executive shall have no right
to receive (and Other Benefits shall not include) any amounts under any Company
severance plan or policy or pursuant to Article 2 or Article 3 upon any
voluntary resignation by Executive that is not a Resignation for Good Reason.
5.2.    Other Rights and Benefits. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company and for which Executive may otherwise qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under other
agreements with the Company except as provided in Article 4, Section 5.1 and
Section 5.2 above. Except as otherwise expressly provided herein, amounts that
are vested benefits or that Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the date of
a Change in Control shall be payable in accordance with such plan, policy,
practice or program.
ARTICLE 6
DEFINITIONS
Unless otherwise provided, for purposes of this Agreement, the following
definitions shall apply:
5.
“Board” means the Board of Directors of the Company.

6.1.    “Cause” means Executive’s: (i) dishonest statements or acts with respect
to the Company, any subsidiary or any affiliate of the Company or any
subsidiary; (ii) commission by or indictment for (A) a felony or (B) any
misdemeanor (excluding minor traffic violations) involving moral turpitude,
deceit,


9



--------------------------------------------------------------------------------




dishonesty or fraud (“indictment,” for these purposes, meaning an indictment,
probable cause hearing or any other procedure pursuant to which an initial
determination of probable or reasonable cause with respect to such offense is
made); (iii) gross negligence, willful misconduct or insubordination with
respect to the Company, any subsidiary or any affiliate of the Company or any
subsidiary; (iv) material breach of any of Executive’s obligations under any
agreement to which Executive and the Company or any subsidiary are a party; or
(v) death or disability. With respect to clause (iv), Executive will be given
notice and a 30-day period in which to cure such breach, only to the extent such
breach can be reasonably expected to be able to be cured within such period.
Executive agrees that the breach of any confidentiality obligation to the
Company or any subsidiary shall not be curable to any extent.
6.2.    “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
a)Any natural person, entity or group within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act
Person”), becomes the owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities other than by virtue of a merger,
consolidation or similar transaction. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur (i) on account of the acquisition of
securities of the Company by any institutional investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions that are primarily a private
financing transaction for the Company or (ii) solely because the level of
ownership held by any Exchange Act Person (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;
b)There is consummated a merger, consolidation or similar transaction involving,
directly or indirectly, the Company if, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either
(i) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (ii) more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;
c)The stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or
d)There is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportion as their ownership of the Company immediately
prior to such sale, lease, license or other disposition.
The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. Notwithstanding the


10



--------------------------------------------------------------------------------




foregoing or any other provision of this Agreement, the definition of Change in
Control (or any analogous term) in an individual written agreement between the
Company or any affiliate and the participant shall supersede the foregoing
definition with respect to stock awards subject to such agreement (it being
understood, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply).
6.3.    “Change in Control Benefits Period” means the period of twelve
(12) months commencing on the Termination Date.
6.4.    “Change in Control Severance Period” means the period of twelve
(12) months commencing on the Termination Date.
6.5.    “Change in Control Termination” means an “Involuntary Termination
Without Cause” or “Resignation for Good Reason,” either of which occurs on, or
within three (3) months prior to, or within twelve (12) months following, the
effective date of a Change in Control, provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability shall not be deemed Change in Control
Terminations.
6.6.    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
6.7.    “Code” means the Internal Revenue Code of 1986, as amended.
6.8.    “Company” means Immune Design Corp. or, following a Change in Control,
the surviving entity resulting from such transaction, or any subsequent
surviving entity resulting from any subsequent Change in Control.
6.9.    “Confidentiality Agreement” means Executive’s Proprietary Information
and Inventions Agreement with the Company, dated as of the date hereof (or any
successor agreement thereto).
6.10.     “Covered Termination” means an “Involuntary Termination Without Cause”
or “Resignation for Good Reason,” provided that any such termination is a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h). Death and disability shall not be deemed Covered
Terminations. If an Involuntary Termination Without Cause or Resignation for
Good Reason qualifies as a Change in Control Termination, it shall not
constitute a Covered Termination.
6.11.    “Covered Termination Benefits Period” means the period of nine
(9) months commencing on the Termination Date.
6.12.    “Covered Termination Severance Period” means the period of nine (9)
months commencing on the Termination Date.
6.13.    “Equity Plan” means the Company’s 2014 Omnibus Incentive Plan, as may
be amended from time to time.
6.14.    “Involuntary Termination Without Cause” means Executive’s dismissal or
discharge by the Company for reasons other than Cause and other than as a result
of death or disability.
6.15.    “Monthly Base Salary” means 1/12th of the greater of (i) Executive’s
annual base salary (excluding incentive pay, premium pay, commissions, overtime,
bonuses and other forms of variable compensation) as in effect on the date of a
Change in Control Termination or a Covered Termination, as applicable, or
(ii) in the case of a Change in Control Termination, Executive’s annual base
salary (excluding


11



--------------------------------------------------------------------------------




incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) as in effect on the date of a Change in Control.
6.16.    “Pro-Rata Bonus” means 1/12th of the greater of (i) the average Target
Performance Bonus paid to Executive for the three years preceding the date of a
Change in Control Termination (or such lesser number of years during which
Executive has been employed by the Company), or (ii) the Target Performance
Bonus, as in effect on the date of a Change in Control Termination.
6.17.    “Resignation for Good Reason” means Executive’s resignation from all
employee positions Executive then holds with the Company within sixty (60) days
following any of the following events taken without Executive’s consent,
provided Executive has given the Company written notice of such event within
thirty (30) days after the first occurrence of such event and the Company has
not cured such event within thirty (30) days thereafter:
a)A decrease in Executive’s total target cash compensation (base and bonus) of
more than 10%, other than in connection with a comparable decrease in
compensation for all comparable executives of the Company;
b)Executive’s duties or responsibilities are materially diminished (not simply a
change in title or reporting relationships); provided, that Executive shall not
be deemed to have a “Resignation for Good Reason” if the Company survives as a
separate legal entity or business unit following the Change in Control and
Executive holds materially the same position in such legal entity or business
unit as Executive held before the Change in Control;
c)Either (i) Executive is required to establish residence in a location more
than 50 miles from Executive’s current principal personal residence or (ii)
there is an increase in Executive’s round-trip driving distance of more than
fifty (50) miles from Executive’s current principal personal residence to the
principal office or business location at which Executive is required to perform
services (except for required business travel to the extent consistent with
Executive’s prior business travel obligations) (“Executive’s Principal Place of
Business”) as a result of a change in location by the Company of Executive’s
Principal Place of Business; or
d)The failure of the Company to obtain a satisfactory agreement from any
successor to materially assume and materially agree to perform under the terms
of this Agreement.
6.18.    “Termination Date” means the effective date of the Change in Control
Termination or Covered Termination, as applicable.
ARTICLE 7
GENERAL PROVISIONS
6.
Employment Status. This Agreement does not constitute a contract of employment
or impose upon Executive any obligation to remain as an employee, or impose on
the Company any obligation (i) to retain Executive as an employee, (ii) to
change the status of Executive as an at-will employee or (iii) to change the
Company’s policies regarding termination of employment.

7.1.    Notices. Any notices provided hereunder must be in writing, and such
notices or any other written communication shall be deemed effective upon the
earlier of personal delivery (including personal delivery by facsimile) or the
third day after mailing by first class mail, to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments


12



--------------------------------------------------------------------------------




made by the Company to Executive under the terms of this Agreement shall be
delivered to Executive either in person or at the address as listed in the
Company’s payroll records.
7.2.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.
7.3.    Waiver. If either party should waive any breach of any provisions of
this Agreement, he, she or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
7.4.    Complete Agreement. This Agreement, including Exhibit A, Exhibit B and
Exhibit C, constitutes the entire agreement between Executive and the Company
and is the complete, final and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to payments and benefits to Executive in the event of
employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein.
7.5.    Amendment or Termination of Agreement; Continuation of Agreement. This
Agreement may be changed or terminated only upon the mutual written consent of
the Company and Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an executive officer of the
Company (other than Executive) after such change or termination has been
approved by the Board. Unless so terminated, this Agreement shall continue in
effect for as long as Executive continues to be employed by the Company or by
any surviving entity following any Change in Control. In other words, if,
following a Change in Control, Executive continues to be employed by the
surviving entity without a Change in Control Termination and the surviving
entity then undergoes a Change in Control, following which Executive is
terminated by the subsequent surviving entity in a Change in Control
Termination, then Executive shall receive the benefits described in Article 2
hereof.
7.6.    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.
7.7.    Headings. The headings of the Articles and Sections hereof are inserted
for convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
7.8.    Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change in Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.
7.9.    Choice of Law. Because of the Company’s and Executive’s interests in
ensuring that disputes regarding this Agreement are resolved on a uniform basis,
the parties agree that all questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Delaware, without regard for any conflict of law principles. Further, the
parties consent to the


13



--------------------------------------------------------------------------------




jurisdiction of the state and federal courts of the State of Delaware for all
purposes in connection with this Agreement. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
Executive or the Company may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. 
7.10.    Arbitration. To ensure the rapid and economical resolution of any
disputes that may arise under or relate to this Agreement or Executive’s
employment relationship, Executive and the Company agree that any and all
disputes, claims, or causes of action, in law or equity, arising from or
relating to the performance, enforcement, execution, or interpretation of this
Agreement, Executive’s employment with the Company, or the termination of
Executive’s employment (collectively, “Claims”), shall be resolved to the
fullest extent permitted by law, by final, binding, and (to the extent permitted
by law) confidential arbitration before a single arbitrator in the state where
Executive is employed.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. Section 1 et seq., as amended, and shall be
administered by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in
accordance with its then-current Employment Arbitration Rules & Procedures (the
“JAMS Rules”).  The JAMS Rules are also available online at
http://www.jamsadr.com/rules-employment-arbitration/.   The parties or their
representatives may also call JAMS at 800.352.5267 if they have questions about
the arbitration process.   If the JAMS Rules are inconsistent with the terms of
this Agreement, the terms of this Agreement shall govern.  Notwithstanding the
foregoing, this provision shall exclude Claims that by law are not subject to
arbitration.  The arbitrator shall:   (a) have the authority to compel adequate
discovery for the resolution of all Claims and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  The Company shall pay all JAMS fees in excess of the amount of
filing and other court-related fees Executive would have been required to pay if
the Claims were asserted in a court of law.   EXECUTIVE AND THE COMPANY
UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO THIS AGREEMENT, BOTH EXECUTIVE
AND THE COMPANY ARE GIVING UP THE CONSTITUTIONAL RIGHT TO HAVE A TRIAL BY JURY,
AND ARE GIVING UP THE NORMAL RIGHTS OF APPEAL FOLLOWING THE RENDERING OF A
DECISION, EXCEPT AS THE FEDERAL ARBITRATION ACT AND APPLICABLE FEDERAL LAW ALLOW
FOR JUDICIAL REVIEW OF ARBITRATION PROCEEDINGS. Nothing in this Agreement shall
prevent either Executive or the Company from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  Any awards or final orders in such arbitrations may be entered and
enforced as judgments or orders in the federal and state courts of any competent
jurisdiction in compliance with Section 6.11 of this Agreement.
7.11.    Construction of Agreement. In the event of a conflict between the text
of this Agreement and any summary, description or other information regarding
this Agreement, the text of this Agreement shall control.
7.12.    Circular 230 Disclaimer. THE FOLLOWING DISCLAIMER IS PROVIDED IN
ACCORDANCE WITH THE INTERNAL REVENUE SERVICE’S CIRCULAR 230 (21 C.F.R. PART 10).
ANY TAX ADVICE CONTAINED IN THIS AGREEMENT IS INTENDED TO BE PRELIMINARY, FOR
DISCUSSION PURPOSES ONLY AND NOT FINAL. ANY SUCH ADVICE IS NOT INTENDED TO BE
USED FOR MARKETING, PROMOTING OR RECOMMENDING ANY TRANSACTION OR FOR THE USE OF
ANY PERSON IN CONNECTION WITH THE PREPARATION OF ANY TAX RETURN. ACCORDINGLY,
THIS ADVICE IS NOT INTENDED OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY ANY
PERSON FOR THE PURPOSE OF AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON SUCH
PERSON.
[Remainder of Page Left Blank]


14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.
 
 
 
 
 
 
 
 
 
 
IMMUNE DESIGN CORP.
 
 
 
 
 
EXECUTIVE
By:
 
/s/ Carlos Paya, M.D., Ph.D.
 
 
 
 
By:
/s/ Sergey Yurasov, M.D., Ph.D.

Name:
 
Carlos Paya, M.D., Ph.D.
 
Name:
Sergey Yurasov, M.D., Ph.D.

Title:
 
President and Chief Executive Officer
 
 
 
 

Exhibit A:    Release (Individual Termination – Age 40 or Older)
Exhibit B:    Release (Individual and Group Termination – Under Age 40)
Exhibit C:    Release (Group Termination – Age 40 or Older)




  



--------------------------------------------------------------------------------






EXHIBIT A


RELEASE
(INDIVIDUAL TERMINATION – AGE 40 OR OLDER)
Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.
I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, tort
law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) prohibit me
from exercising any non-waivable right to file a charge with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), or any other government agency (provided, however, that Employee
shall not be entitled to recover any monetary damages or to obtain non-monetary
relief if the agency were to pursue any claims relating to Employee’s employment
with the Company).
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and


A-1
  

--------------------------------------------------------------------------------




release in the preceding paragraph hereof is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (A) my waiver and release do not
apply to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven
(7) days following my execution of this Release to revoke the Release by
providing a written notice of revocation to the Company’s Compliance Officer;
and (E) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth (8th) day after I
execute this Release (provided that I do not revoke it).
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
 
EXECUTIVE:


 
 
 
 
Signature
 
 
 
 
 
Printed Name
 
 
 
 
 
Date:
 







A-2



--------------------------------------------------------------------------------






EXHIBIT B


RELEASE
(INDIVIDUAL AND GROUP TERMINATION – UNDER AGE 40)
Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.
I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Employee
Retirement Income Security Act of 1974, as amended, the federal Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended, tort law, contract law, wrongful discharge, discrimination, fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to (1) release the Company from its obligation to indemnify
me pursuant to the Company’s indemnification obligation pursuant to written
agreement or applicable law; (2) release any claim by me against the Company
relating to the validity or enforceability of this release or the Agreement; (3)
prohibit me from exercising any non-waivable right to file a charge with the
United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency (provided,
however, that Employee shall not be entitled to recover any monetary damages or
to obtain non-monetary relief if the agency were to pursue any claims relating
to Employee’s employment with the Company).
I acknowledge that the consideration given under the Agreement for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which I was already entitled. I further acknowledge that I have been
advised by this writing that: (A) my waiver and release do not apply to any


B-1
  

--------------------------------------------------------------------------------




rights or claims that may arise on or after the date I execute this Release;
(B) I have the right to consult with an attorney prior to executing this
Release; and (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier).
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I agree that I will not make any disparaging statements regarding the Company or
its officers, directors, shareholders, members, agents or products jointly or
severally. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
 
EXECUTIVE:


 
 
 
 
Signature
 
 
 
 
 
Printed Name
 
 
 
 
 
Date:
 





B-2
  

--------------------------------------------------------------------------------








EXHIBIT C


RELEASE
(GROUP TERMINATION – AGE 40 OR OLDER)
Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.
I hereby confirm my obligations under the Confidentiality Agreement (or other
comparable agreement that I have signed, if any).
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims provided
herein.
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including, but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; and claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended, the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the federal Employee Retirement
Income Security Act of 1974, as amended, the federal Americans with Disabilities
Act of 1990, the California Fair Employment and Housing Act, as amended, tort
law, contract law, wrongful discharge, discrimination, fraud, defamation,
emotional distress, and breach of the implied covenant of good faith and fair
dealing; provided, however, that nothing in this paragraph shall be construed in
any way to (1) release the Company from its obligation to indemnify me pursuant
to the Company’s indemnification obligation pursuant to written agreement or
applicable law; (2) release any claim by me against the Company relating to the
validity or enforceability of this release or the Agreement; (3) prohibit me
from exercising any non-waivable right to file a charge with the United States
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), or any other government agency (provided, however, that Employee
shall not be entitled to recover any monetary damages or to obtain non-monetary
relief if the agency were to pursue any claims relating to Employee’s employment
with the Company).


C-1
  

--------------------------------------------------------------------------------




I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release by providing a written notice of revocation to the
Company’s Compliance Officer; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the eighth day
(8th) after I execute this Release; and (F) I have received with this Release
the required written disclosure for a “group termination” under the ADEA,
including a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.


I agree that I will not engage in any conduct that is injurious to the
reputation of the Company or its parents, subsidiaries and affiliates, including
but not limited to disparagement of the Company, its officers, Board members,
employees and shareholders. The foregoing shall not be violated by a statement
made in a deposition, trial or administrative proceeding in response to legal
process; by any statement made to a government agency; or whenever I make any
statement to a court, administrative tribunal or government agency as required
by law. 


EXECUTIVE:
    
 
 
 
 
Signature
 
 
 
 
 
Printed Name
 
 
 
 
 
Date:
 





C-2
  